ON PETITION FOR REHEARING
DAUKSCH, Judge.
Appellant has filed a petition for rehearing which does not comply with Florida Appellate Rules, 1962 Revision, Rule 3.14. It also does not comply with the new rule Florida Rules of Appellate Procedure 9.330 (1977). Both of these rules require the movant to set out with particularity and without argument what it is alleged this court overlooked or misapprehended in its opinion or decision. This the appellant has failed to do. See concurring opinion on Petition for Rehearing in Petition of Post-Newsweek Stations, Florida, Inc., 359 So.2d 1195 (Fla.1978). See Williams v. State, 113 So.2d 833 (Fla.1959); Texas Co. v. Davidson, 76 Fla. 475, 80 So. 558 (1919); and State v. Green, 105 So.2d 817 (Fla. 1st DCA 1958).
The petition for rehearing is stricken, sua sponte.
Petition for rehearing is STRICKEN.
CROSS and LETTS, JJ., concur.